Citation Nr: 0326660	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  95-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Undertake all necessary efforts to 
obtain the medical records pertaining to 
the veteran's treatment for a seizure 
disorder since March 1982 from: the 
Fairfax Memorial Hospital (Annandale 
Road, Merrifield, VA 22116); the Fairfax 
Emergency Room (Annandale, VA 22042) 
[follow-up treatment for head injuries in 
approximately 1978]; Ishflag H. Shad, 
M.D. (Cowpens Medical Clinic, Main St., 
Cowpens S.C. 29330); William B. Jones, 
M.D. (1350-B Cleveland St., Greenville, 
South Carolina 29607); and the George 
Washington University (GWU) Medical 
Center (901 23rd St.,Washington, DC 
20037). 

2.  Undertake all necessary efforts to 
obtain all available medical records for 
the veteran's treatment for a seizure 
disorder since March 1982 from the VA 
Medical Center (VAMC) in Asheville, North 
Carolina, as well as from the Bethesda 
Naval Hospital in Bethesda, Maryland.  
[From the VAMC, request all notes, 
discharge summaries, consults, vitals, 
medications, labs, imaging, diet and 
nutrition assessment, procedures, and 
problem list.]

3.  After associating with the record all 
evidence obtained in connection with the 
development in Paragraphs 1 and 2, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination.  
Send the claims file to the examiner for 
review.

a.  The examiner, in conjunction 
with conducting the examination of 
the veteran, must review the claims 
folder and must state that he/she 
did so prior to examining the 
veteran. 

b.  Thereafter, the examiner should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.

c.  All relevant testing required to 
provide a diagnosis, including an 
electroencephalogram (EEG), as 
deemed appropriate by the examiner 
should be accomplished.

d.  Thereafter, the examiner should 
provide an opinion as to the current 
diagnoses for all neurological 
diseases processes affecting the 
veteran, including whether the 
veteran has a seizure disorder.  

e.  If the veteran's current 
diagnoses include a seizure 
disorder, the examiner MUST express 
an opinion as to whether it is at 
least as likely as not that it 
developed during service or is 
otherwise related to military 
service.

f.  In providing the above opinions, 
the examiner must specifically take 
into account, and make reference to 
the following:

i.  service medical records and 
private treatment records 
noting the veteran sustained 
head injuries in motor vehicle 
accidents in March 1976, 
November 1976, March 1978, and 
March 1980 as well as another 
head injury in May 1976; 

ii.  the veteran claims of 
having sustained head traumas 
in motor vehicle accidents 
while in military service in 
1976 and 1978 as well as in a 
post-service motor vehicle 
accident in 1992, in a rocket 
explosion while in the Republic 
of Vietnam in 1969, and in 
accidents aboard ship in 1973; 

iii.  the April 1994 statement 
from [redacted] in which he 
reported seeing the veteran 
blackout on two occasions while 
serving with him; 

iv.  the May 1998 VA examiner's 
opinion that the veteran's 
"history is entirely 
consistent with partial complex 
seizure . . .;" 

v.  the March 1999 VA opinion 
which found that a diagnosis of 
a seizure disorder could not be 
established using the existing 
medical records and there was 
no clear evidence that any 
current seizure disorder would 
be related to an injury while 
in the Republic of Vietnam; and 

vi.  the diagnoses of a seizure 
disorder made by Dr. Julius 
Earle, Jr., in his May 2001 
letter.

g.  If it is determined that there 
is no current disability or opined 
that no current seizure disorder was 
caused by the veteran's military 
service, the examiner should 
expressly say so and provide 
detailed reasons for such opinions.

h.  A legible report of examination 
must be associated with the record 
and must include all examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusion reached.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





